Citation Nr: 0012666	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-15 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 1996 
for service connection for residuals of a concussion.

2.  Entitlement to an effective date prior to March 31, 1995 
for a 10 percent evaluation for service connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran, who had active service from August 
1966 to May 1968, appealed those decisions.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
residuals of a concussion in May 1968, shortly after his 
separation from active service.

2.  A January 1969 rating decision denied service connection 
for residuals of a concussion, and the veteran filed a timely 
notice of disagreement in June 1969.  

3.  The RO did not issue the veteran a statement of the case 
as to the January 1969 denial of service connection for 
residuals of a concussion, and that decision never became 
final.

4.  Service connection was granted for residuals of a 
concussion, described as balance problems, in a March 1998 
rating decision.

5.  The earliest audiological test results incorporated in 
the claims file that comport with the VA schedule for 
evaluating impaired hearing is a VA audiological report dated 
March 15, 1995.


CONCLUSIONS OF LAW

1.  An effective date of May 11, 1968 is the proper effective 
date for the grant of service connection for residuals of a 
concussion.  38 C.F.R. § 3.400 (1999).

2.  An effective date of March 15, 1995 is the proper 
effective date for the grant of a 10 percent evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 3.400, 3.500 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, earlier effective date claims are not to be 
determined on a "well grounded" basis.  The United States 
Court of Appeals for Veterans Claims (Court) has "noted that 
the use of the term 'well-grounded' should be confined to an 
evidentiary context.  '[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law'."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)].

The procedural histories of the veteran's claims are 
relevant.  The veteran suffered a concussion from a hand 
grenade blast in Vietnam during combat with enemy forces.  He 
was discharged in May 1968, and filed a claim for service 
connection for what he described as battle fatigue and 
residuals of a concussion later in May 1968.  While the 
January 1969 rating decision denied service connection for 
both a psychiatric disorder and residuals of a concussion, 
the Board granted service connection for an anxiety reaction 
in September 1970.  Parenthetically, that diagnosis has since 
been changed to post-traumatic stress disorder, and the 
veteran was found to be individually unemployable as a result 
of this in an August 1997 rating decision.  

The veteran was informed of the January 1969 rating decision 
in March 1969.  In a June 1969 VA Form 1-9 which perfected an 
appeal as to his claim for service connection for battle 
fatigue, the veteran vigorously disputed the denial of 
service connection for residuals of the concussion, including 
hearing loss as due to the concussion.  The veteran stated 
that he continued to have reduced hearing acuity in his right 
ear.  No further action was taken by the RO.

On May 31, 1996, the RO received further correspondence from 
the veteran.  The veteran stated that he was seeking service 
connection for chronic brain syndrome as a result of the in-
service concussion blast.  In addition, the veteran stated 
that he was seeking service connection for tinnitus.  A March 
1998 rating decision granted service connection for residuals 
of the concussion, which were then described as balance 
problems.  A 10 percent evaluation was assigned effective May 
31, 1996.  The March 1998 rating decision also found that 
service connection was warranted for bilateral hearing loss.  
A 10 percent evaluation was assigned as of March 31, 1995, 
the date that VA treatment records related a current hearing 
loss disability to the veteran's in-service concussion.  

The veteran disputed the effective date assigned for the 
grant of service connection for bilateral hearing loss, and 
in an April 1999 decision, an RO hearing officer found that 
service connection was warranted from May 11, 1968, the day 
following the veteran's separation from service, for 
bilateral hearing loss.  However, that hearing officer's 
decision found that the veteran's hearing loss was not 
disabling to a compensable degree prior to March 31, 1995, 
but as of that date, was 10 percent disabling.  Ultimately, 
there are two issues currently on appellate status:  
entitlement to an effective date prior to May 31, 1996 for 
service connection for residuals of a concussion, described 
as balance problems, and entitlement to an effective date 
prior to March 31, 1995 for a 10 percent evaluation for 
service connected bilateral hearing loss.

An effective date for service connection is the day following 
separation from active service or the date entitlement arose 
if claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  In light of the above, 
the Board finds that as the veteran effectively initiated 
appellate review of that portion of the January 1969 rating 
decision that denied service connection for residuals of a 
concussion in the June 1969 VA Form 1-9, that rating decision 
did not become final as to this issue.  Thus, the rules 
governing finality of decisions are not applicable.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 20.1103 (1999).  As this claim remained open, and as 
the veteran filed his initial claim within one year following 
separation from service, the Board finds that the proper 
effective date for service connection for residuals of a 
concussion is May 11, 1968, the date following the veteran's 
separation from active service. 

Turning to the claim for an earlier effective date for a 10 
percent evaluation for bilateral hearing loss, the Board 
notes that the veteran challenged the effective date of the 
evaluation assigned as a result of an initial claim for 
service connection, rather than the evaluation itself.  That 
is, the underlying claim is not a claim for an increased 
evaluation.  In a recent decision, the Court, citing the VA's 
position, held that "staged" ratings could be assigned in 
an initial evaluation, in which separate ratings can be 
assigned for separate periods of time based on the facts 
found.  38 C.F.R. §§ 3.400, 3.500 (1999); Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this claim, the RO assigned a 10 percent evaluation 
effective March 31, 1995, the date it received VA treatment 
records pertaining to hearing loss from the VA medical 
center.  These records reflect that an audiological 
examination was provided the veteran for treatment purposes 
on March 15, 1995.  This examination report comports with VA 
rating criteria, and was one piece of evidence upon which 
service connection was initially granted.

Previous medical evidence is simply insufficient to evaluate 
the veteran's hearing loss disability using VA criteria 
nomenclature.  The veteran's separation examination report 
dated in April 1968 did not contain an audiological report.  
Similarly, while the veteran complained of hearing loss at 
the time of a December 1969 VA psychiatric examination, an 
audiological test was not performed.  The veteran had similar 
complaints in later VA treatment and examinations.  In 
September 1997 correspondence from the VA medical center in 
Battle Creek, Michigan, a VA audiologist made reference to 
audiological test results from March 1971 and April 1976, 
presumably from VA testing.  Nonetheless, these test results 
are insufficient for evaluating hearing loss; one component 
of evaluating hearing loss is percentage of discrimination, 
which is not reflected in the referenced reports.  Other 
records dated prior to March 15, 1995 likewise are not 
sufficient to evaluate the veteran's hearing loss.

The earliest recorded audiological testing that comports with 
the evaluation criteria is the March 15, 1995 audiological 
examination.  As such, the Board finds that March 15, 1995 is 
the proper effective date for a 10 percent evaluation for 
service connected hearing loss. 


ORDER

An effective date of May 11, 1968 for a grant of service 
connection for residuals of a concussion is granted.

An effective date of March 15, 1995 for a grant of a 10 
percent disability evaluation for bilateral hearing loss is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

